PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/643,274
Filing Date: 6 Jul 2017
Appellant(s): Rehder, Eric



__________________
Mr. George H. Gates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejections of claims 1-9 under 35 U.S.C. 112(b) previously presented in the Office Action sent May 12, 2021 have been withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1 provided in applicant submitted IDS filed March 1, 2018) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1).
With regard to claim 1, Adelhelm discloses a solar panel, comprising:
a solar cell array comprised of one or more solar cells (see Fig. 6 depicting a solar cell array comprised of solar cells 1) and
a substrate for the solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cells; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed substrate design of Adelhelm for the specific conventional substrate design of Steinfeldt, which provides an underlying substrate encompassing the entirety of 
at least one of the one or more solar cells has at least one cropped corner that defines a corner region (as depicted in Fig. 6 and annotated Fig. 6 below, the cited one or more solar cells have at least one cropped corner that defines a corner region);

    PNG
    media_image2.png
    741
    545
    media_image2.png
    Greyscale

Annotated Fig. 6
an area of the substrate in the corner region remains exposed when the at least one of the one or more solar cells having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, an area of the substrate in the corner region, the area at the cited corner 
the area of the substrate in the corner region that remains exposed includes one or more corner conductors formed on or in the substrate before or after the at least one of the one or more solar cells is attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes one or more corner conductors 10 formed on, or in close proximity or above, the cited substrate before or after the cited solar cells are attached to the substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array); and
one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner connectors are made in the corner region defined by the at least one cropped corner of the at least one of the one or more solar cells, and the one or more electrical connections are made on or in the area of the substrate in the corner region that remains exposed (as depicted in Fig. 6 and annotated Fig. 6 above, one or more electrical connections between one or more contacts 9/2 of the cited solar cells 1 and the cited corner connectors 10 are made in the cited corner region defined by the cited cropped corner of the cited solar cells, and the cited one or more electrical 
With regard to claim 2, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more solar cells are attached to the substrate such that corner regions of the one or more solar cells are aligned (as depicted in annotated Fig. 6 above, the cited solar cells are attached to the cited substrate such that cited corner regions of the cited solar cells are vertically and horizontally aligned, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array).
With regard to claim 3, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more solar cells are individually attached to the substrate (as depicted in annotated Fig. 6 
With regard to claim 4, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more solar cells are attached to the substrate as cell, interconnect and cover glass (CIC) units (Adelhelm does not specifically teach a cover glass but Steinfeldt teaches a cover glass (see line 51-57, column 15) and it would have been obvious to a person having ordinary skill in the art to have combined the cited one or more solar cells of Adelhelm with a cover glass as exemplified by Steinfeldt because the combination of elements known in the prior art supports a prima facie obviousness determination, see MPEP 2143 A; the cited one or more solar cells, as modified by Steinfeldt above to include a cover glass, is cited to read on the claimed “CIC units” as they comprise a cell, interconnects, and a cover glass). 
With regard to claim 5, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more corner conductors are attached to or integrated with the substrate before the one or more solar cells are attached (the product-by-process limitation “the one or more corner conductors are attached to or integrated with the substrate before the one or more solar cells are attached” is interpreted to require the structure of the corner conductors attached or integrated to the substrate; see annotated Fig. 6 above depicting the cited corner conductors 10 mechanically attached to and integrated with the cited substrate, as modified by 
With regard to claims 6 and 7, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the substrate includes conductive paths on or beneath its surface, wherein the conductive paths are electrically insulated from the one or more solar cells (as depicted in annotated Fig. 6 above, the cited substrate includes conductive paths beneath its surface, such as a thermally conductive path along the bottom/rear side of the substrate which would be beneath the top surface of the substrate supporting the solar cell array and thermally conductive paths along the vertically aligned lateral edges of the cited substrate which would also be the top surface of the substrate supporting the solar cell array, the thermally conductive paths are electrically insulated from the cited solar cells as the electrically insulating material of the substrate is intermittent the cited thermally conductive paths and the cited solar cells 1).
With regard to claim 8, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the electrical connections between the one or more solar cells and the one or more corner conductors are made after the one or more solar cells have been attached to the substrate (the product-by-process limitation “the electrical connections between the one or more solar cells and the one or more corner annotated Fig. 6 above depicting the cited electrical connections made between the cited solar cells 1 and the cited corner conductors 10, as modified by Steinfeldt above to provide the substrate as an underlying substrate, attached to the solar cells, encompassing the entirety of the surface area of and around the solar cell array).
With regard to claim 9, Adelhelm discloses a method of fabricating a solar panel, comprising:
fabricating a solar cell array comprised of one or more solar cells (see Fig. 6 depicting a solar cell array comprised of solar cells 1) and
a substrate for the solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cells; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed substrate design of Adelhelm for the specific conventional substrate design of Steinfeldt, which provides an underlying substrate encompassing the entirety of the surface area of and around the solar cell array, because the simple substitution 
at least one of the one or more solar cells has at least one cropped corner that defines a corner region (as depicted in Fig. 6 and annotated Fig. 6 below, the cited one or more solar cells have at least one cropped corner that defines a corner region);

    PNG
    media_image2.png
    741
    545
    media_image2.png
    Greyscale

Annotated Fig. 6
an area of the substrate in the corner region remains exposed when the at least one of the one or more solar cells having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, an area of the substrate in the corner region, the area at the cited corner 
the area of the substrate in the corner region that remains exposed includes one or more corner conductors formed on or in the substrate before or after the at least one of the one or more solar cells is attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes one or more corner conductors 10 formed on, or in close proximity or above, the cited substrate before or after the cited solar cells are attached to the substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array); and
one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner connectors are made in the corner region defined by the at least one cropped corner of the at least one of the one or more solar cells, and the one or more electrical connections are made on or in the area of the substrate in the corner region that remains exposed (as depicted in Fig. 6 and annotated Fig. 6 above, one or more electrical connections between one or more contacts 9/2 of the cited solar cells 1 and the cited corner connectors 10 are made in the cited corner region defined by the cited cropped corner of the cited solar cells, and the cited one or more electrical .

(2) Response to Argument
Appellant cites portions of Adelhelm from page 7 to 11 of the Appeal Brief filed October 11, 2021.
Appellant, on page 12 of the Appeal Brief, admits “The above portions of Adelhelm describe how the part of the connector (2) projecting beyond solar cell (1) lies on a functionless surface, i.e., of the support or carrier. See, e.g., paragraph [0012] of Adelhelm.”
Adelhelm teaches at paragraph [0012], “the electrically conducting connector (2) - which is being mounted - leaves the front(al) side of the solar cell at the site wherein the connector projects into the package-contingent empty interstice (clearance/interspace). Therewith, the part of the connector, which is protruding beyond the solar cell, is positioned on a functionless surface-area, namely the package-contingent interstice (clearance/interspace)”; see attached human partial translation of DE 10136442 A1.
Appellant argues on page 12 of the Appeal Brief that Adelhelm does not teach the claimed “one or more corner conductors formed on or embedded in the substrate before or after the at least one of the solar cells is attached to the substrate” and the claimed “the electrical connections are made on or in the area of the substrate in the corner region that remains exposed.”
formed on the substrate before or after the at least one of the solar cells is attached to the substrate and the claimed electrical connections are made on the area of the substrate in the corner region that remains exp.
Adelhelm teaches the cited one or more conductors/electrical connections “positioned on a functionless surface-area” (see paragraph [0012]). 
The functionless surface-area referred to in paragraph [0012] is the surface area of the cited substrate/carrier at the region without the solar cells, the package-contingent interstice (see page 12 of the Appeal Brief stating “the connector (2) projecting beyond solar cell (1) lies on a functionless surface, i.e., of the support or carrier”).
The claims require the one or more corner conductors/electrical connections formed on the substrate/made on the area of the substrate, the product claims 1-8 requiring the structure of the one or more corner conductors/electrical connections on the substrate/on the area of the substrate.
Adelhelm is cited to teach the cited one or more corner conductors/electrical connections formed on the substrate/made on the area of the substrate because Adelhelm teaches the cited one or more conductors/electrical connections “positioned on a functionless surface-area” (see paragraph [0012]), the functionless surface-area being the surface area of the cited substrate/carrier at the corner region. 
Appellant cites portions of Steinfeldt on pages 12 to 14 of the Appeal Brief.
Appellant, on page 14 to 15 of the Appeal Brief argues Steinfeldt does not teach the claimed corner conductors formed on or embedded in the substrate or the claimed electrical connections made on or in the area of the substrate that remains exposed. 

Adelhelm already teaches a substrate (recall the “carrier” in [0011]) but does not specifically depict the substrate/carrier.
Steinfeldt is merely cited to teach a conventional substrate design (516, Fig. 4) which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        January 24, 2022

Conferees:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721     

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.